Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and remarks received on December 15, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHITEMAN, JR et al. (US 2007/0151074).
In reference to claims 1, 2, 5, 6, 9 and 12, WHITEMAN, JR et al. discloses a system for attaching a handle to a power tool, the system comprising: a collar 8 creating a contact area defined by a rod having curved ends extending from a base to define a “U-shape”, and two projections 16 extending from the contact area and the ends of the rod ; a plate 18 that fits onto the projections, the plate 18 and the contact area of the collar defining a space (in which a tool is capable of being mounted); a first pair of vibration absorbing spacers 20 on the projections 16 and adjacent to the plate 18; a metal cylindrical handle holder 32 (4; paragraph 31) having flat 

    PNG
    media_image1.png
    461
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    500
    media_image2.png
    Greyscale

	Claims 7 and 8 are drawn to the intended use of the structure provided in claim 1; nonetheless, a hand sander and orbital sander are capable of being coupled to the end 6 of the handle holder portion 4 (paragraph 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WHITEMAN, JR et al. (US 2007/0151074).

With respect to claims 4, WHITEMAN, JR discloses a handheld system comprising projections extending from the contact area of a collar, wherein the projections 16 having threaded posts 22a extending therethrough that having nuts 22b threaded thereon.  Although the threaded posts are not integral with the projections, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the threaded posts and projections integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.1  Furthermore, the integral formation of the threaded posts and the projections would not destroy nor negate the operation and function of the handheld system.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Applicant has amended claim 1 to include the limitation of the contact area defining a space “in which the power tool fits and is held against the contact area during use” for the purpose of overcoming the interpretation of WHITEMAN, JR et al. applied in the 35 USC 102 rejection above.  However, such an amendment is found to invoke functional intended use of the space defined by the structure of the plate and collar.  In the case of WHITEMAN, JR et al., a tool is capable of being supported in the space between the plate and collar as claimed.  While that may not be the expressed intended use of the handle disclosed by WHITEMAN, JR et al., it has been held that recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed product from a  prior art product satisfying the claimed structural limitations.2   
Applicant has further argued that WHITEMAN, JR fails to disclose the handle holder 32 positioned on the projections and between two pairs of vibration absorbing spacers.  However, as shown in the diagrams of WHITMAN, JR above, the flat end(s) of the handle holder 32 rest on ends of the plate 18.  While there is no surface of the handle holder 32 that engages/contacts the vibration absorbing spacers, the handle holder does extend within space defined by the vibration absorbing spacers.  Examiner has provided a diagram below that further illustrates the interpretation of WHITEMAN, JR that correlates to the claim limitations.

    PNG
    media_image3.png
    292
    500
    media_image3.png
    Greyscale

In response to Applicant’s argument that WHITEMAN, JR fails to disclose the vibration absorbing spacers positioned adjacent to “the power tool holding structure”, there is no “power tool holding structure” claimed.  If this phrase is equivalent to the “space” defined by the contact area of the collar and the plate, then as shown in the diagrams of WHITMAN, JR above, the first and second pair of absorbing spacers are within the space defined by the collar and the plate as claimed.  Thus, Examiner maintains the rejection of the claimed invention as anticipated by WHITEMAN, JR.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



March 8, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
        2 Ex parte Masham, 2 USPQ2d 1647 (1987).